J-S24032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.V., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.M., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 647 EDA 2022

            Appeal from the Order Entered February 15, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000316-2020

 IN THE INTEREST OF: N.D.V., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.M., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 648 EDA 2022

           Appeal from the Decree Entered February 15, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000621-2021

 IN THE INTEREST OF: S.V., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.M., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 649 EDA 2022

            Appeal from the Order Entered February 15, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000317-2020

 IN THE INTEREST OF: S.N.M.-V., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S24032-22


                                               :
                                               :
    APPEAL OF: L.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 650 EDA 2022

              Appeal from the Decree Entered February 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000622-2021

    IN THE INTEREST OF: L.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 651 EDA 2022

               Appeal from the Order Entered February 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000318-2020

    IN THE INTEREST OF: L.H.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 652 EDA 2022

              Appeal from the Decree Entered February 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000620-2021


BEFORE: PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S24032-22


MEMORANDUM BY PELLEGRINI, J.:                       FILED AUGUST 30, 2022

        L.M. (Father) appeals from the orders and decrees1 entered in the Court

of Common Pleas of Philadelphia County (trial court) granting the petitions

filed by the Philadelphia Department of Human Services (DHS) to involuntarily

terminate his parental rights to N.V. a/k/a N.D.V. (age six; d.o.b. May 2015),

L.M. a/k/a L.H.M. (age four; d.o.b. December 2016) and S.V. a/k/a S.N.M.-V.

(age two; d.o.b. February 2019) (collectively, Children) pursuant to the

Adoption Act, 23 Pa.C.S. § 2511 (a)(1), (2), (5), (8) and (b), and changing

their permanency goals to adoption.2 He argues that DHS did not prove its

case by clear and convincing evidence where he proved that he made

significant progress toward reunification and that he has a parental bond with

Children despite his periods of incarceration. We affirm.

        We take the following factual background and procedural history from

the trial court’s April 26, 2022 opinion and our independent review of the

record.




____________________________________________


1   We consolidated the cases sua sponte on March 23, 2022.

2The February 15, 2022 orders and decrees also involuntarily terminated the
parental rights of N.G.-V (Mother) to the Children. She has appealed the
orders and decrees at docket numbers 641-646 EDA 2022 and is not the
subject of this appeal. She will only be mentioned to the extent necessary to
provide a full picture of the pertinent events.


                                           -3-
J-S24032-22


                                               I.

                                               A.

       DHS became involved with this family in February 2019 when it received

a General Protective Services (GPS) report on February 7, 2019, alleging that

S.V. and Mother tested positive for marijuana when S.V. was born prematurely

at 33 weeks’ gestation on February 6, 2019, and Mother admitted she used

marijuana during the pregnancy to self-medicate.          DHS did not file

dependency petitions at the time because it determined the Children were safe

in the home. (See Petition for Goal Change to Adoption, 10/22/21, Exhibit A,

at ¶ c); (Dependency Petitions, 2/27/20, at ¶¶ 5(b), (d)); (N.T. TPR Hearing

(N.T.), 2/15/22, at 7, 32-33).

       DHS received a GPS report on March 11, 2019, that one-month old S.V.

was treated at St. Christopher’s Hospital because Father, who lived with

Mother and Children in the family home, flipped a mattress off a bed on which

Mother and S.V. were sitting because he was angry,3 resulting in them falling

on the floor and a mark to S.V.’s head. Mother told DHS that she and Father

had a three-year history of domestic violence from which she had sustained

broken bones and bruises and that he also abused N.V. and L.M. She told

DHS that Father would get angry when she would not buy him marijuana. An



____________________________________________


3Father has a history of drug abuse (marijuana).      (See Petition for Goal
Change, at ¶ rr).


                                           -4-
J-S24032-22


examination at St. Christopher’s Hospital revealed that N.V. had multiple

linear scars to his back, chest and legs that appeared to be old. (See Petition

for Goal Change, Exhibit A, at ¶ h); (N.T., at 32).

      On March 12, 2019, Father was arrested and charged with aggravated

assault, endangering the welfare of children (EWOC) wherein a parent

commits the offense, simple assault and recklessly endangering another

person (REAP) as a result of the March 11, 2019 incident. On May 2, 2019,

the Commonwealth withdrew the charges because Mother failed to appear at

several of Father’s criminal hearings. (See Petition for Goal Change, Exhibit

A, at ¶ g).

      On March 25, 2019, Community Umbrella Agency (CUA) Northeast

Treatment Center (NET) began providing the family with services. Ms. Ahmani

Quarles, the assigned CUA caseworker, also observed the marks on N.V. Ms.

Quarles believed the abuse had occurred and that N.V. was afraid of Father

because of it. (See N.T., at 33).

      Mother and Children moved out of the family home on approximately

March 13, 2019, and moved back on June 9, 2019. When CUA met with the

parents and Children, it determined that Children were safe at that time. (See

id. at ¶ q). In July 2019, Mother left Children with maternal grandmother

(MGM) to attend a month-long Pittsburgh job training program.         She and

Children returned to the family home in October 2019. At that time, Mother

admitted she recently missed S.V.’s cardiology appointment, and on October


                                     -5-
J-S24032-22


10, 2019, she overslept and missed the rescheduled appointment. (See id.

at ¶¶ r-u). When Ms. Quarles spoke to Father about ensuring S.V. attends

her appointments, he indicated it was Mother’s responsibility to handle them.

(See id. at ¶ u); (N.T., at 34-35).

      On October 18, 2019, Father was arrested and charged with simple

assault, harassment and criminal mischief-damage to property in Montgomery

County to which he pleaded guilty. (See Dependency Petitions, 2/27/20, at

¶ 5(t)); (Petition for Goal Change, Exhibit A, at ¶ v); (N.T., at 23).     In

December 2019, Father was the protagonist in a domestic violence incident at

the family home in which he again flipped a mattress with Mother and S.V. on

it when Mother refused to tell him who she was speaking with on the phone.

This incident involved a knife, as reported by both Mother and N.V. Mother

left the home with Children and went to live with her aunt and uncle at MGM’s

home. (See N.T., at 7-8); (Petition for Goal Change, Exhibit A, at ¶ w).

                                      B.

      On February 27, 2020, DHS filed urgent dependency petitions as to all

Children.   At the March 11, 2020 adjudicatory hearing, the trial court

adjudicated them dependent and directed DHS to supervise their care. The

court ordered that Children remain with Mother, with supervised visits by

Father. The court referred Father to the Clinical Evaluation Unit (CEU) for

drug and alcohol screens, dual diagnosis assessments and three random drug

screens prior to the next court date. He was also referred to the Achieving


                                      -6-
J-S24032-22


Reunification Center (ARC) for parenting, housing and domestic violence

counseling,     and     to   Behavioral        Health   Services   (BHS)   for   a

consultation/evaluation. CUA was ordered to obtain an order of protective

custody if Mother left MGM’s home with Children.            (See Petition for Goal

Change, Exhibit A, at ¶ aa); (Order of Adjudication and Disposition, 3/11/20).

      On May 21, 2020, DHS filed an application for emergency protective

custody for Children because it learned that Mother had left MGM’s home and,

upon returning, said she was taking Children to an undisclosed address in New

Jersey. On May 22, 2020, the court held a shelter care hearing at which it

lifted the temporary order of protective custody and fully committed Children

to DHS.    Children were placed in separate foster homes through Bethany

Children’s Services. Father was ordered to attend weekly visitation, which

was virtual at the time because of the Covid-19 pandemic.                    (See

Recommendation for Shelter Care/Order, 5/22/20); (Petition for Goal Change,

Exhibit A, at ¶¶ ii, jj).

                                          C.

      Permanency review hearings were regularly held at which DHS was

found to have made reasonable efforts to finalize the permanency plan.

      At the October 15, 2020 hearing, Father’s visitation remained

supervised at the agency. The court referred him to CEU for a dual diagnosis

assessment, full drug and alcohol screen and three random screens before the

next court date. Father also was referred to ARC for parenting, housing and


                                      -7-
J-S24032-22


domestic violence classes. CUA was ordered to set appropriate objectives for

Father. (See Permanency Review Order, 10/15/20).

      At the April 15, 2021 hearing, the court noted that Father was

incarcerated and ordered that, upon his release, visitation would be

supervised at the agency.      The court again referred Father to ARC for

appropriate services and domestic violence classes. Upon release, Father was

ordered to go to CEU for assessment, screening and monitoring.            (See

Recommendation—Permanency Review/Order, 4/15/21).

      A revised SCP was created on June 17, 2021. Father’s objectives for

reunification were:

      1. Make himself available for services upon release from prison;

      2. Attend ARC for parenting classes per court order once released
      from prison;

      3. Have supervised visitation with Children per court order once
      released from prison;

      4. Attend Menergy or other creditable domestic classes;

      5. Refrain from any form of physical discipline;

      6. Have a CEU evaluation for dual diagnosis assessment;

      7. Follow and remain in compliance with the recommendations of
      a dual diagnosis evaluation; and

      8. Make weekly contact with CUA.

(See Petition for Goal Change, Exhibit A, at ¶ mm).

      At the August 12, 2021 permanency review hearing, Father remained

incarcerated.   Visitation was ordered to be supervised and virtual in

                                     -8-
J-S24032-22


accordance with the Detention Center/Philadelphia County Prison Center

policies.   Upon release, Father was to be referred to ARC for parenting,

housing and employment services and was referred to Menergy for domestic

violence classes. He was to be referred to CEU for assessment and screening

upon      release   from   prison.      (See    Recommendation—Permanency

Review/Order, 8/12/21).

                                       D.

       On October 22, 2021, DHS filed separate petitions to terminate the

parental rights (TPR) of Father and Mother and change Children’s goals to

adoption because Father and Mother had failed to achieve any SCP objectives,

which had been explained to them on more than one occasion by both DHS

and the trial court.   The court held a hearing on February 15, 2022.        Ms.

Quarles testified as the representative of CUA. Father testified on his own

behalf.

                                       1.

       In addition to the foregoing facts, Ms. Quarles testified that at the time

of the hearing, N.V. was six years old, L.M. was five years old and S.V. was

three years old. She explained that S.V. had a heart murmur, and that Mother

had either forgotten or missed several cardiology appointments while she was

in her care. When Ms. Quarles spoke to Father about the missed appointments

and told him they were his responsibility as well, Father suggested that it was

Mother’s responsibility to handle them. (See N.T., at 34).


                                      -9-
J-S24032-22


       She testified that Father was ordered to go to CEU for a urinalysis after

the last permanency hearing. When Ms. Quarles attempted to take him for

the test, he was on the telephone and said he would meet her there, but never

appeared. (See id. at 20). He has failed to provide any random drug screens

despite her calling him approximately five times and giving him 24 hours-

notice of the screens as he requested. (See id. at 41-42). He did not give

Ms. Quarles any explanation for his failure to report. (See id. at 21). He

finally attended the dual diagnosis by phone in January 2022, months after

the TPR petitions were filed, and drug treatment was not recommended. (See

id. at 20). Father has not attended any domestic violence classes at Menergy.

(See id. at 21). He has not given Ms. Quarles any explanation for his failure

to comply with these objectives.     While he did complete the housing and

parenting treatment at ARC, he did not do so until February 11, 2022, months

after the TPR petitions were filed and days before the hearing. (See id. at

21).

       Ms. Quarles stated that she understood that Father was living with his

mother and sister, but she had not visited the home. (See N.T., at 21-22).

It was her opinion the home was not appropriate for reunification. (See id.

at 44). Although Father told Ms. Quarles that he was employed at the airport,

he did not provide her with any documentation. (See id. at 22).

       Other than when Father was incarcerated from January 2021 to August

2021, his visits with Children were supervised at the agency, even when they


                                     - 10 -
J-S24032-22


were living with Mother. (See id. at 22-23). He attended 11 out of the 26

visits offered between when he started visiting them on October 15, 2021,

(after his August 2021 prison release) and the February 15, 2022 hearing.

(See id. at 45). Specifically, he failed to attend any visits in 2020 without

explanation, attended seven times in 2021 and four times in 2022. (See id.

at 22-23, 45).

      Father was visiting L.M. and S.V. in person at the time of the hearing.

(See id. at 24-25). Ms. Quarles did not observe a parent-child bond, despite

him interacting with them during the visits by boxing and play fighting with

L.M. (See id. at 24-25). Neither child identifies him as their father. L.M. and

S.V. either call him by his first name or ask him for it, with L.M. asking Father

for his name during every visit since October 2021. (See id. at 24-25). After

visits with Father started, L.M. began hitting his teachers and talking back to

them, which he has never done before. (See id. at 38). S.V.’s behavior at

school also deteriorated, with her not following teachers’ directions and

fighting with other children. (See id. at 38-39). Despite being fully potty-

trained, she began urinating on herself. (See id. at 39).

      N.V.’s visits with Father were virtual because he refused to attend in-

person. (See id. at 25-26, 37-38). During the two virtual visits they had,

N.V. “shut down” and would not talk at all. (Id. at 25-26). During the second

visit, Father asked N.V. where he lived so that he could visit him and N.V. got

scared, so the visit had to end early. (See id. at 26). Ms. Quarles testified


                                     - 11 -
J-S24032-22


that since the virtual visits commenced, N.V. had been urinating and

defecating on himself, locking himself in the bathroom and having behavioral

issues at school. (See id. at 27, 38). Ms. Quarles believed that marks on

N.V.’s body, which Mother reported were caused by Father, were part of the

cause of N.V.’s fear. (See id. at 33).

      Father only contacted Ms. Quarles two times while he was incarcerated.

(See id. at 35). Ms. Quarles discussed Father’s objectives with him during

both phone calls and told him that they could be completed while he was in

prison, but he failed to do so. (See id. at 36-37). Father never contacted

her at any other time to ask about Children, write to them or send them cards.

(See id. at 35).

      Ms. Quarles testified that Children were put in general foster care in

three different pre-adoptive homes. (See id. at 8-9, 29). Children rely on

their foster parents to meet their needs, are thriving and happy, share a

parent/child bond with them and refer to them as “mom” and “dad.”           Ms.

Quarles opined that she did not believe that Children have a parent/child

relationship or bond with Father and that they would not suffer irreparable

harm if his parental rights were terminated. To the contrary, she believed

that continuing the relationship with Father was detrimental to them. She

stated that it would be in their best interests to terminate his parental rights

so they were eligible for adoption. (See id. at 30, 37-41, 56).




                                     - 12 -
J-S24032-22


       The trial court found that Ms. Quarles was “credible and accorded great

weight” to her testimony. (Trial Court Opinion, 4/26/22, at 14).

                                      2.

       Father testified that he had completed parenting and housing classes at

ARC.   (See N.T., at 58).    He said he remembered being called about the

random drug screens two or three times, but he was unable to go because he

was busy. (See id. at 58-59). Father was aware he needed to do this to be

reunified with Children. (See id. at 73). Although he said he was told he had

been referred to Menergy for domestic violence treatment, he did not go

because no one answered when he called the program. (See id. at 59-60).

       Father said he lives in an apartment, but he is not certain of it is

appropriate for Children because it is small. (See id. at 60). However, he

later admitted that he was renting two rooms in a rooming house. (See id.

72).   A third room is occupied by a roommate whom he does not know

personally.   (See id. at 60-61).   He confirmed that he recently obtained

employment at the airport and that he could provide CUA with documentation.

(See id. at 61).

       Father admitted that “they’ve been saying” that N.V. was afraid of him,

but he denied abusing him, only hitting him “discipline-wise but not as

abusing-wise … like probably a little pop or something.” (Id. at 72). He said

he told N.V. at the visits that he missed him and N.V. said he missed him as




                                    - 13 -
J-S24032-22


well. (See id. at 62). Father described N.V. “looking around for confirmation,

like someone was telling him [what] to say and do.” (Id. at 62).

       Father admitted that he did not attend all visitation with L.M. and S.V.

but said that two visits were missed when he did not confirm, and that the

rest were cancelled by CUA. (See id. at 63). He claimed he did not complete

any goals in prison because they never “reached him.” (Id. at 71).

       The trial court did not find Father’s testimony credible and found instead

that it suggested that he did not feel the need to provide Children with parental

support. (Trial Ct. Op., at 14).

                                               3.

       At the conclusion of the hearing, the trial court entered an order finding

clear and convincing evidence supported involuntarily terminating the parental

rights of Father pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).

Father timely appealed and filed a contemporaneous statements of errors.4

See Pa.R.A.P. 1925(a)(2)(i).

____________________________________________


4 We review the trial court’s order for an abuse of discretion. See In re
G.M.S., 193 A.3d 395, 399 (Pa. Super. 2018) (citation omitted). Moreover,
“[w]e give great deference to trial courts that often have first-hand
observations of the parties spanning multiple hearings.” In re Interest of
D.F., 165 A.3d 960, 966 (Pa. Super. 2017). “We must employ a broad,
comprehensive review of the record in order to determine whether the trial
court’s decision is supported by competent evidence.” In re S.H., 879 A.2d
802, 805 (Pa. Super. 2005). “The trial court is free to believe all, part, or
none of the evidence presented and is likewise free to make all credibility
determinations and resolve conflicts in the evidence.” In re A.S., 11 A.3d
473, 477 (Pa. Super. 2010). “If competent evidence supports the trial court’s
(Footnote Continued Next Page)


                                          - 14 -
J-S24032-22


                                               II.

                                               A.

       The trial court terminated Father’s parental rights pursuant to Section

2511(a)(1),(2), (5), (8) and (b) of the Adoption Act, which provide:

       (a) General rule.—The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

              (1) The parent by conduct continuing for a period of at least
       six months immediately preceding the filing of the petition either
       has evidenced a settled purpose of relinquishing parental claim to
       a child or has refused or failed to perform parental duties.

             (2) The repeated and continued incapacity, abuse, neglect
       or refusal of the parent has caused the child to be without
       essential parental care, control or subsistence necessary for his
       physical or mental well-being and the conditions and causes of the
       incapacity, abuse, neglect or refusal cannot or will not be
       remedied by the parent.

                                        *      *     *

             (5) The child has been removed from the care of the parent
       by the court or under a voluntary agreement with an agency for a
       period of at least six months, the conditions which led to the
       removal or placement of the child continue to exist, the parent
       cannot or will not remedy those conditions within a reasonable
       period of time, the services or assistance reasonably available to
       the parent are not likely to remedy the conditions which led to the
       removal or placement of the child within a reasonable period of
       time and termination of the parental rights would best serve the
       needs and welfare of the child.

                                        *      *     *


____________________________________________


findings, we will affirm even if the record could also support the opposite
result.” Id.


                                            - 15 -
J-S24032-22


            (8) The child has been removed from the care of the parent
      by the court or under a voluntary agreement with an agency, 12
      months or more have elapsed from the date of removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of parental rights
      would best serve the needs and welfare of the child.

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).

      It is well-settled that “[w]e need only agree with [the trial court’s]

decision as to any one subsection of Section 2511(a) and subsection (b) in

order to affirm the termination of parental rights.” Int. of K.M.W., 238 A.3d

465, 473 (Pa. Super. 2000) (citation omitted). For the following reasons, we

conclude that the trial court correctly determined that DHS met its burden of

proof under subsections 2511(a)(2) and (b).

                                       B.

      Father argues that the trial court erred in finding that DHS produced

clear and convincing evidence to support the termination of his parental rights

where testimony established that he made significant progress toward

reunification.   We first address the court’s termination of Father’s parental

rights pursuant to Section 2511(a)(2). See Int. of K.M.W., supra at 473.

                                     - 16 -
J-S24032-22


      In a termination proceeding, the moving party must produce clear and

convincing evidence with respect to the following elements to terminate

parental rights pursuant to Section 2511(a)(2): (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

      Pursuant to Section 2511(a)(2), parents are “required to make diligent

efforts   towards   the   reasonably      prompt   assumption      of   full    parental

responsibilities.” In re J.R.E., 218 A.3d 920, 925 (Pa. Super. 2019) (citation

omitted).     “A    parent’s   vow   to   cooperate,   after   a   long        period   of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” See id. (citation omitted).

“The grounds for termination of parental rights under Section 2511(a)(2) due

to parental incapacity that cannot be remedied are not limited to affirmative

misconduct; to the contrary, those grounds may include acts of refusal as well

as incapacity to perform parental duties.” In re S.C., 247 A.3d 1097, 1104

(Pa. Super. 2021) (citation omitted).

      Where the parent is incarcerated:

      the fact of incarceration does not, in itself, provide grounds for the
      termination of parental rights.               However, a parent’s

                                       - 17 -
J-S24032-22


     responsibilities are not tolled during incarceration. The focus is
     on whether the parent utilized resources available while in prison
     to maintain a relationship with his ... child. An incarcerated parent
     is expected to utilize all available resources to foster a continuing
     close relationship with his ... children.

                                  *     *      *

     Although a parent is not required to perform the impossible, he
     must act affirmatively to maintain his relationship with his child,
     even in difficult circumstances. A parent has the duty to exert
     himself, to take and maintain a place of importance in the child’s
     life.

In re Z.P., 994 A.2d 1108, 1120 (citation omitted).

     In the instant case, the trial court explains:

            The Children were adjudicated dependent on March 11,
     2020. The record and testimony presented at the February 15,
     2022 Termination Hearing demonstrated … Father’s ongoing
     inability to provide care for or control of the[] Children. [His]
     failure to remedy the conditions that brought the Children into
     care indicated a continuing disregard for [his] parental duties.
     Specifically, … Father was [] derelict in following his case plan
     objectives. Father refused to submit to urinalysis for drug testing
     and on at least one occasion failed to appear for the test
     immediately after a court hearing when he informed the case
     manager who tried to take him with her for the test that he would
     meet her as soon as he completed a phone call. Father failed to
     attend domestic violence classes despite being referred to a
     specific program. Father has not visited the Children on a regular
     basis due to his being incarcerated for a significant period of time.
     The trial court noted that all the Children were placed in foster
     care. The trial court prefers not to keep siblings separate but the
     testimony and evidence indicated that the Children and their
     respective caregivers shared a parental bond and their respective
     caregivers were providing for the Children’s daily emotional and
     physical needs. In contrast, the [c]ourt found that … Father
     lacked the capacity to address the[] Children’s basic emotional
     and physical needs. Consequently, documents and testimony
     presented at the termination hearing provided the trial court clear
     and convincing evidence to terminate … Father’s parental rights
     and rule that the termination of these rights would be in the best

                                      - 18 -
J-S24032-22


      interest of the Children pursuant to 23 Pa.C.S.[] §§ 2511(a)(1),
      (2), (5), (8) and 23 Pa.C.S.[] § 2522(b).

(Trial Ct. Op., at 11-12) (footnotes omitted); (see id. at 14-15).

      Father argues that DHS did not meet its burden under Section

2511(a)(2) because he “was actively working on all of his goals” and has never

“evidenced a settled purpose of relinquishing his parental rights” or “refused

to perform his parental duties.” (Father’s Brief, at 19).

      The record belies Father’s argument where it reflects that DHS provided

clear and convincing evidence to support termination of his parental rights. It

is undisputed that DHS became involved with the family in February 2019

when S.V. was born with marijuana in her system and the Children have been

in placement since May 2020 due, in large part, to the domestic violence in

the home perpetrated by Father and his failure to comply with his SCP goals

and the trial court’s orders, resulting in his inability to remedy the situation.

      Father was not incarcerated for the life of this case, and Ms. Quarles

testified he failed to visit Children at all in 2020, despite not being incarcerated

until January 2021. (See N.T., at 22-23, 41-42). Father provided Ms. Quarles

with no reason for this failure. (See id. at 22-23, 41-42). While Father was

incarcerated from January 2021 to August 2021, he only reached out to Ms.

Quarles twice and did not send letters to Children or attempt to contact them

in any way. (See id. at 35). After his August 2021 release, he did not resume

visitation until October 2021, then attending only 11 of the 26 visits he was




                                      - 19 -
J-S24032-22


provided. (See id. at 23, 45). As a result, S.V. and L.M. did not recognize

him as their father or even know his name. (See id. at 24-25).

      Ms. Quarles testified that during the two conversations she had with

Father during his incarceration, she informed him that he could complete his

goals while in prison, and, importantly, even though his domestic violence was

one of the main precipitating causes of Children’s removal, he failed to attend

or even make contact with Menergy for domestic violence counseling before,

during or after his period of incarceration. (See id. at 21, 43, 59). Father

maintained that he reached out to Ms. Quarles “as much as he could” and

denied knowing about his goals. (See id. at 71).

      Father claims that he is now compliant with most of his goals other than

“anger management” (presumably domestic violence treatment) because he

was unable to reach Menergy. (See Father’s Brief, at 19). We do not find

this argument persuasive.    Ms. Quarles credibly testified that she referred

Father to Menergy and when she called to follow up with the provider, they

advised her that they had no record of him contacting them. (See N.T., at

21, 43).   Moreover, Father’s argument ignores that his domestic violence

perpetrated against Children and Mother and his related inability to parent

were major precipitating events for Children’s removal and he has utterly

failed to establish that this incapacity has been remedied.

      Further, Father failed to do anything toward meeting any drug and

alcohol-related objectives, despite being aware that screens were a


                                    - 20 -
J-S24032-22


reunification objective for approximately two years from when the Children

were put in placement until attending a dual diagnosis assessment in January

2022 by phone. (See id. at 20, 42-43, 73). Although he finally completed

ARC sessions for parenting and housing, he failed to do so until February 11,

2022. (See id. at 21). When Ms. Quarles asked him about S.V. missing her

cardiology appointments, he suggested this was Mother’s responsibility, not

his. (See id. at 34). Ms. Quarles stated that Father’s living situation is not a

housing resource. He now claims that he has appropriate housing, but this

somewhat contradicts his testimony in which he stated that he rents two

rooms in a rooming house, and he was not certain it was appropriate for

reunification because the rooms were small and another individual lived in a

third room. (See Father’s Brief, at 19); (N.T., at 21-22, 44, 60-61, 72); (Trial

Ct. Op., at 14).

      Based on the foregoing, DHS provided clear and convincing evidence

that due to Father’s continued incapacity, he is unable to provide Children with

the essential care necessary for their physical and mental well-being. The

trial court did not abuse its discretion in finding that DHS presented sufficiently

clear and convincing evidence to support termination based on Section

2511(a)(2).

                                        C.

      Having determined that the court properly found that termination of

Father’s parental rights was appropriate under subsection 2511(a)(2), we now


                                      - 21 -
J-S24032-22


consider whether termination is in Children’s best interests pursuant to

subsection 2511(b).

           With respect to Section 2511(b), our analysis focuses on the
     effect that terminating the parental bond will have on the child.
     In particular, we review whether termination of parental rights
     would best serve the developmental, physical, and emotional
     needs and welfare of the child. It is well settled that intangibles
     such as love, comfort, security, and stability are involved in the
     inquiry into needs and welfare of the child.

            One major aspect of the “needs and welfare” analysis
     concerns the nature and status of the emotional bond that the
     child has with the parent, with close attention paid to the effect
     on the child of permanently severing any such bond. The fact that
     a child has a bond with a parent does not preclude the termination
     of parental rights. Rather, the trial court must examine the depth
     of the bond to determine whether the bond is so meaningful to
     the child that its termination would destroy an existing, necessary,
     and beneficial relationship. Notably, where there is no evidence
     of a bond between the parent and child, it is reasonable to infer
     that no bond exists.

            It is sufficient for the trial court to rely on the opinions of
     social workers and caseworkers when evaluating the impact that
     termination of parental rights will have on a child. The trial court
     may consider intangibles, such as the love, comfort, security, and
     stability the child might have with the foster parent.

Int. of K.M.W., supra at 475 (case citations and most quotation marks

omitted).

     Father argues that “[t]ermination of [his] parental rights would have a

detrimental effect on the Children and does not serve [their] physical and




                                    - 22 -
J-S24032-22


emotional needs and welfare” where he has consistently visited them since

“August 2021.”5 (Father’s Brief, at 23).

       Ms. Quarles testified that N.V. refuses to see Father in person because

he is afraid of him due to the abuse he has suffered at his hand, and he even

shuts down out of fear in the virtual visits. (See id. at 25-27, 33, 37-38). All

three Children have experienced significant behavioral issues at school and/or

at home since visits with Father began in October 2021. (See id. at 38-39).

Because of his inconsistent visits with L.V. and S.V., they do not recognize

him as their father and cannot remember his name. (See id. at 24-25). She

does not believe that Children share a parent/child relationship or bond with

Father. (See id. at 30).

       Conversely, she testified Children refer to their foster parents as “mom”

and “dad” and consider the parents’ family to be their own. (See id. at 18-

19, 39-40). N.V. has expressed a wish to be adopted by the foster parents.

(See id. at 56). The foster parents take Children to their appointments and

provide for their needs and welfare. (See id. at 29). Ms. Quarles testified

that Children are happy and healthy and have parent/child bonds with their

foster parents. All the foster parents are adoptive resources. (See N.T., at



____________________________________________


5 As noted above, Ms. Quarles credibly testified that Father did not visit the
Children at all in 2020 before his January 2021 incarceration, and that
although he was released from prison in August 2021, he did not visit with
them until October 2021, and then attended less than half of the visit
opportunities provided. (See N.T., at 22- 23, 41-42, 45-46).

                                          - 23 -
J-S24032-22


29). She expressed that termination of Father’s parental rights would not

cause irreparable harm to Children and that, to the contrary, not doing so

would be detrimental to them. (See id. at 30, 39). Thus, she opined it was

in their best interests to terminate Father’s parental rights and change their

goals to adoption. (See id. at 30-31, 40-41).

      Hence, the record supports the trial court’s finding that the evidence

and DHS testimony established that the termination of Father’s parental rights

would best serve Children’s interests pursuant to Section 2511(b) and we find

no abuse of discretion in its decision to terminate Father’s parental rights to

Children and change their goals to adoption.

      Orders and decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2022




                                     - 24 -